Citation Nr: 0837612	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-21 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether an October 20, 1947, rating decision was clearly and 
unmistakably erroneous (CUE) in its assignment of separate 10 
percent disability ratings for residuals of shell fragment 
wounds (SFW) to Muscle Group (MG) XIII and MG XV, rather than 
a single, elevated disability rating of 30 percent.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Montgomery, Alabama.

In September 2008, the Board granted a motion to advance this 
case on the docket.  
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT
  
1.  In September 1944, the veteran sustained several shrapnel 
wounds to the posterior lateral aspect of his left thigh and 
the upper medial aspect of his left thigh.  

2.  On October 20, 1947, the RO issued a decision in which it 
assigned two separate ratings of 10 for residuals of SFWs to 
MG XIII and MG XV, resulting in a combined disability rating 
of 50 percent, effective June 7, 1946. 
 
3.  The rating decision of October 20, 1947, incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and the outcome of the decision would 
have been manifestly different but for such error. 


 CONCLUSION OF LAW

There was CUE in the October 20, 1947, rating decision in its 
assignment of separate 10 percent disability ratings for 
residuals of SFWs to MG XIII and MG XV, rather than a single, 
elevated disability rating of 30 percent.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.

For the purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. § 3.105(a).  The determination as to 
whether CUE is shown in the October 20, 1947, rating decision 
must be based only on consideration of the evidence of record 
at the time of each decision in question, and with 
consideration of the laws extant at that time.  See Russell 
v. Principi, 3 Vet. App. 310, 313- 14 (1992). 
 
CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  

Similarly, neither can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In 
addition, failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.  Id. at 44. 
 
The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Muscle groups for the pelvic girdle and thigh are found under 
Diagnostic Codes (DCs) 5313 through 5318.  38 C.F.R. § 4.73 
(1946).  In 1947, under 38 C.F.R. 
§ 4.55, compensable muscle group injuries in the same 
anatomical region, for example, muscle injuries in the pelvic 
girdle and thigh region or muscle injuries affecting the 
movements of a single joint, either alone or in combination 
or limitation of the arc of motion, the evaluation for the 
major muscle group affected will be increased by one level, 
according to the severity of the aggregate impairment of 
function and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(a) (1946) (now 38 C.F.R. § 
4.55(b) and (d) (2008)).

Historically, the veteran incurred multiple shrapnel wounds 
in September 1944, during his active duty service in France.  
Among those wounds, service records noted two lacerated 
wounds to the thigh, one to the posterior lateral aspect of 
the thigh and another to the medial aspect of the thigh.  

In an October 20, 1947, rating decision, he was assigned two 
separate 10 percent disability ratings for these 
disabilities.  Specifically, the October 20, 1947, rating 
decision assigned a 10 percent rating for a moderate wound to 
MG XIII for the posterior thigh injury and another separate 
rating of 10 percent for a moderate wound to MG XV for the 
medial thigh injury.  As a result of these separate ratings 
of 10 percent each, in addition to other service-connected 
disabilities, he was assigned a combined disability rating of 
50 percent, effective June 7, 1946.  

Of importance, the evidence does not suggest, and the veteran 
does not allege, that his injuries were incorrectly rated as 
"moderate" in severity in the October 20, 1947, rating 
decision.  Rather, he contends that there is CUE in the 
October 20, 1947, rating decision in that the decision did 
not assign a single 30 percent disability rating for his 
thigh injuries.  

Specifically, he asserts that the RO failed to apply the 
regulatory provisions of 38 C.F.R. § 4.55, which required an 
elevated rating when there were separate injuries in the same 
anatomical region.  He claims that, under the regulatory 
provisions extant at the time, he was entitled to a single, 
elevated rating of 30 percent for a moderately severe injury 
under DC 5313 instead of two, separate 10 percent disability 
ratings under DCs 5313 (pertaining to MG XIII) and 5315 
(pertaining to MG XV).  He further explains that if the RO 
had applied a single, 30 percent disability rating for his 
thigh injuries, he would have been entitled to a 60 percent 
combined disability evaluation effective June 7, 1946.  
 
As noted above, the provisions of 38 C.F.R. § 4.55, then and 
now, provide that muscle injuries in the same anatomical 
region will not be combined, but instead the rating for the 
major group will be elevated (from moderate to moderately 
severe or from moderately severe to severe), according to the 
severity of the aggregate impairment of function of the 
extremity.  

Even though the veteran's wounds occurred in two separate 
locations of the thigh, his disabilities are within the same 
anatomical region of his pelvic girdle and thigh region, and 
each muscle injury, either alone or in combination, affects 
the movement of a single joint.  Therefore, he was entitled 
to a single, elevated disability rating pursuant to the 
provisions of 38 C.F.R. § 4.55.  

Accordingly, the Board finds that the rating decision of 
October 20, 1947, incorrectly applied the applicable 
statutory and regulatory provisions existing at the time of 
the decision by assigning separate disability ratings for the 
veteran's posterior and medial thigh injuries.  

Next, the Board finds that, had the regulatory provision 
extant at the time been correctly applied, the veteran would 
have been entitled to a single 30 percent disability for his 
thigh disabilities.  

Pursuant to 38 C.F.R. § 4.55, the veteran's major group 
affected should have been increased by one level.  In this 
case, the veteran's "major group affected" was the 
posterior thigh group because this muscle group carried a 
higher schedular rating than the medial thigh group.  
Therefore, his thigh injuries should have been elevated from 
"moderate" to "moderately severe" under DC 5313, which 
required the assignment of a 30 percent disability rating.

Because the regulations mandated the assignment of a single 
30 percent disability rating for his thigh injuries, the 
veteran was entitled to a combined disability rating of 60 
percent effective June 7, 1946.  Therefore, the Board finds 
that but for the failure to correctly apply the provisions of 
38 C.F.R. § 4.55 and assign a single elevated rating for his 
thigh injuries within the same anatomical group, the result 
in this case would have been manifestly different.   

In conclusion, the Board finds that the rating decision of 
October 20, 1947, erred in assigning separate 10 percent 
disability evaluations rather than assigning a single 
elevated disability rating of 30 percent pursuant to 
38 C.F.R. §4.55, and a manifestly different outcome would 
have resulted but for the error.  As such, the criteria for 
reversing or revising the October 20, 1947, rating decision 
on the basis of CUE have been met.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  




ORDER

The October 1947 rating decision, which assigned separate 10 
percent disability ratings for residuals of SFWs to MG XV and 
MG XIII, contained CUE, and a single 30 percent disability 
evaluation should be assigned effective June 7, 1946.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


